                  i'..t
                          Case 1:19-cv-02689-LLS Document 74 Filed 05/18/20 Page 1 of 1
                            Case 1:19-cv-02689-LLS Document 73 Filed 05/18/20 Page 1 of 1


       ReedSmtth                                                                                                                                     Reed Smith LLP
0                   Driving progress
                                                                                                                                              599 Lexington Avenue
w               through partnership
       Jordan W. Siev
                                                                                                                                           New York, NY 10022-7650
                                                                                                                                                    +1212521 5400
(/)    Direct Phone: + 1 212 205 6085
       Email: jsiev@reedsmith.com
                                                                                                                                               Fax +1 212 521 5450
a:::                                                                                                                                                  reedsmith.com

0      May 18, 2020                                                                                                        ·USDC ~Lf'i\'
0
z      Via ECF
                                                                                                                            DOCUMENT
w      Hon. Louis L. S t ~
                                                                                                                            ELECTRONICALLY FILED
                                                                                                                            DO{       =+ : _ _ _ _- r - - : ~ - - : -
0      United States District Judge                                                                                          DA1 r FILED:~S....:./...;.,.;~j/__z
                                                                                                                                                               ___._D_
       Daniel Patrick Moynihan U.S. Courthouse
2      500 Pearl Street
LU     New York, New York 10007

       Re:        Dresser-Rand Co. v. Petroleos de Venezuela, S.A., et al, No. 19-cv-02689-LLS

       Dear Judge Stanton:

                This firm represents plaintiff Dresser-Rand Company ("D-R") in the above-referenced action. We
       write to respectfully request, on consent of defendant PDVSA Petr6leo S.A. 's counsel, that D-R' s time to
       file a reply in further support of D-R's Motion for Entry of Final Judgment Pursuant to Federal Rule ofJi
                                                                                                                                                                                 So
       Civil Procedure 54(6) (the "Motion") be extended from May 20, 2020 to May 27, 2020. D-R requests                                                                               '
       additional time due to interruptions caused by the COVID-19 pandemic. This is D-R' s first request to                                                                     0~
       extend its time to file its reply papers to the Motion.

                  We thank the Court for its time and attention to this matter.

       Respectfully submitted,


       Isl Jordan W. Siev

       Jordan W. Siev

       cc:        All Counsel of Record (via ECF)




        ABU DHABI t ATHENS • AUSTIN • BEIJING • CENTURY CITY • CHICAGO • DALLAS • DUBAI • FRANKFURT t HONG KONG t HOUSTON • KAZAKHSTAN • LONDON t LOS ANGELES • MIAMI • MUNICH
         NEW YORK • PARIS • PHILADELPHIA • PITTSBURGH • PRINCETON • RICHMOND • SAN FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • TYSONS • WASHINGTON, D.C. • 1MLMINGTON
